                                                                                    JS-6

     1

     2

     3

     4

     5

     6

     7

     8                          UNITED STATES DISTRICT COURT
     9            CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   10

   11      CONSTRUCTION LABORERS TRUST                   CASE NO.: EDCV 19-563-GW-ASx
           FUNDS FOR SOUTHERN
   12      CALIFORNIA ADMINISTRATIVE
           COMPANY, a Delaware limited liability         ORDER
   13      company,                                      RE DISMISSAL:
   14                        Plaintiff,                  1. AS TO DEFENDANTS,
                                                            INTERSTATE CONCRETE
   15            v.                                         CUTTING, INC. AND JULIO
                                                            SOTO JR. FROM THE
   16      KINETIC SAWING & CORING, INC., a                 COMPLAINT; AND
           California corporation; INTERSTATE
   17      CONCRETE CUTTING, INC., a                       [FRCP 41(a)(1)(A)(ii)]
           California corporation; JULIO SOTO JR.,
   18      an individual; JOSE LUIS
           HERNANDEZ, an individual; HUDSON              2. DISMISSAL AS TO THE CROSS-
   19      INSURANCE COMPANY, a Delaware                    CLAIM BY INTERSTATE
           corporation; DOE 1 through DOE 5,                CONCRETE CUTTING, INC.
   20      inclusive,                                       AND JULIO SOTO JR.
   21                        Defendants.                   [FRCP 41(a)(1)(A)(i) and 41(c)]
   22                                                    [Hon. George H. Wu]
           INTERSTATE CONCRETE CUTTING,
   23      INC., a California corporation; JULIO
           SOTO JR., an individual,
   24
                             Cross-Claimants,
   25            v.
   26      KINETIC SAWING & CORING, INC., a
           California corporation; JOSE LUIS
   27      HERNANDEZ, etc., et al.,
   28                        Cross-Defendants
                                                     1
372480.1
     1           PURSUANT TO THE STIPULATION by and between, Plaintiff,
     2     CONSTRUCTION LABORERS TRUST FUNDS FOR SOUTHERN CALIFORNIA
     3     ADMINISTRATIVE COMPANY, a Delaware limited liability company, and
     4     Defendants and Cross-Claimants, INTERSTATE CONCRETE CUTTING, INC., a
     5     California corporation ("INTERSTATE") and JULIO SOTO JR., an individual
     6     ("SOTO"), and through their respective attorneys and good cause appearing therefor,
     7

     8           IT IS HEREBY ORDERED that INTERSTATE and SOTO are dismissed from
     9     the complaint in this action with prejudice with each party to bear its own costs and
   10      attorney’s fees pursuant to the terms of a settlement reached between the Parties.
   11

   12            IT IS FURTHER ORDERED that the Cross-Claim filed by INTERSTATE and
   13      SOTO against KINETIC and HERNANDEZ is dismissed in its entirety without
   14      prejudice.
   15

   16      DATED: December 3, 2019
   17                                             HON. GEORGE H. WU
                                                  UNITED STATES DISTRICT JUDGE
   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28

                                                       2
372480.1
